         Case 2:19-cr-00190-MJH Document 626 Filed 01/06/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                             )
UNITED STATES OF AMERICA                     )
                                             )
                                             )
                      v.                     )   Criminal No. 19-190-9
                                             )
                                             )
JAMAL KNOX                                   )
                                             )
       Defendant.                            )


                                 ORDER OF COURT

       Presently before the Court are Jamal Knox’s Affidavit of Truth, seeking immediate

release from detention, ECF No. 316, and his Affidavit, in which he asserts his innocence and

again requests that he be released, ECF No. 317. As Mr. Knox presents no valid basis for his

release the request is DENIED. To the extent Mr. Knox seeks release through a bond hearing or

reconsideration of the Magistrate Judge’s detention order, such request is also DENIED. The

Court has already thoroughly addressed the issue of Mr. Knox’s detention in an Opinion and

Order dated March 27, 2020, denying his request for release from detention. ECF No. 351. The

reasons justifying detention are set forth in the Court’s Opinion and Order, a copy of which is

attached hereto as Appendix A.

       Mr. Knox also complains that the Court appointed Christy Foreman, Esq.. as counsel to

represent him even though he never requested counsel. ECF No. 317, at 4. To the contrary, Mr.

Knox was permitted to represent himself in this matter and Ms. Foreman was appointed to act as

standby counsel. Order, Aug. 31, 2020, ECF No. 520. The Court acknowledged Mr. Knox

objected to the appointment of standby counsel, but nonetheless determined that appointment of
         Case 2:19-cr-00190-MJH Document 626 Filed 01/06/21 Page 2 of 4




standby counsel was appropriate. Id. at 2. The Court explained the decision to appoint standby

counsel as follows:

              The United States Court of Appeals for the Third Circuit has stated that
       the “appointment of standby counsel is the prudent course to take when a
       defendant elects to proceed pro se.” United States v. Welty, 674 F.2d 185, 193 n.
       5 (3d Cir.1982). The United States Supreme Court explicitly ruled that a
       “defendant's Sixth Amendment rights are not violated when a trial judge appoints
       standby counsel - even over the defendant’s objection - to relieve the judge of the
       need to explain and enforce basic rules of courtroom protocol or to assist the
       defendant in overcoming routine obstacles that stand in the way of the defendant's
       achievement of his own clearly indicated goals.” McKaskle v. Wiggins, 465 U.S.
       168, 184 (1984). See also Indiana v. Edwards, 554 U.S. 164, 171 (2008) (citing
       McKaskle for the proposition that “appointment of standby counsel over self-
       represented defendant objection is permissible”) Thomas v. Carroll, 581 F.3d 118,
       125 (3d Cir. 2009) (same). Therefore, standby counsel will be appointed in this
       case.

ECF No. 520 at 2-3. The Court also explained standby counsel’s limited role:

               Standby counsel is “to aid the accused if and when the accused requests
       help, and to be available to represent the accused in the event that termination of
       the defendant’s self-representation is necessary.” Faretta v. California, 422 U.S.
       806, 834 n. 46 (1975). “Such an appointment facilitates the accused’s Sixth
       Amendment right to proceed pro se and conduct one’s own defense.” United
       States v. Bertoli, 994 F.2d 1002, 1017 (3d Cir. 1993) (citing Faretta, 422 U.S. at
       821. “[T]he Supreme Court also explained that ‘the trial judge may terminate
       self-representation by a defendant who deliberately engages in serious and
       obstructionist misconduct.’” Thomas v. Carroll, 581 F.3d 118, 125 (3d Cir. 2009)
       (quoting Faretta, 422 U.S. at 834 n. 46).

ECF No. 520 at 3.

       Mr. Knox also expresses concern that standby counsel was appointed to speak on

behalf of Mr. Knox, and therefore limit Mr. Knox’s opportunity to speak for himself.

This is not the case. As stated in the Order appointing standby counsel, the Court

explained as follows:

               Standby counsel . . . is not permitted “to make or substantially interfere
       with any significant tactical decisions, or to control the questioning of witnesses,
       or to speak instead of the defendant on any matter of importance.” McKaskle,
                                                 2
         Case 2:19-cr-00190-MJH Document 626 Filed 01/06/21 Page 3 of 4




       465 U.S. at 174. “The pro se defendant must be allowed to control the
       organization and content of his own defense, to make motions, to argue points of
       law, to participate in voir dire, to question witnesses, and to address the court and
       the jury at appropriate points in the trial.” Id. Thus, a defendant exercising his
       right to self-representation “is entitled to preserve actual control over the case he
       chooses to present to the jury.” Id.

ECF No. 520 at 3. The Court emphasizes that the Third Circuit Court is clear that standby

counsel is not permitted “to speak instead of the defendant on any matter of importance.”

McKaskle, 465 U.S. at 174.

       Finally, standby counsel is appointed as an aide to the smooth and efficient

administration of justice and to facilitate a speedy and efficient trial. To further such goals,

standby counsel is appointed as an attorney who is present in the courtroom, and who will follow

the evidence and proceedings. Standby counsel will assist the pro se defendant in procedural

matters he may be unfamiliar with, but only if the pro se defendant wants counsel’s assistance.

Importantly, for the Court and the public, standby counsel “stands by” in the event the Court

determines during the trial, or at any hearing, that the pro se defendant can no longer be

permitted to represent himself, or, if it is necessary, that he must be removed from the courtroom

because of disruptive tactics, so that the hearing or trial may proceed in an orderly manner.



       IT IS SO ORDERED:



January 6, 2021
                                                       United Stat
                                                              States
                                                                 tes D
                                                                     District
                                                                       i trict Judge
                                                                       is




                                                  3
       Case 2:19-cr-00190-MJH Document 626 Filed 01/06/21 Page 4 of 4




cc:   JAMAL KNOX, pro se
      USMS 39774-068
      DOD# 164273
      Allegheny County Jail
      950 Second Avenue
      Pittsburgh, PA 15219




                                     4
